*616
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by. appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s dismissal order filed January 23, 2004 be affirmed. Appellant’s complaint does not allege a federal question and, while diversity may exist, appellant has not demonstrated that venue lies in this district. See Buchanan v. Manley, 145 F.3d 386 (D.C.Cir.1998) (per curiam); 28 U.S.C. § 1391(a).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.